OMB APPROVAL OMB Number:3235-0060 Expires:January 31, 2008 Estimated average burden Hours per response38.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 15, 2007 ASCEND ACQUISITION CORP. (Exact Name of Registrant as Specified in Charter) Delaware 000-51840 20-3881465 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 435 Devon Park Drive, Bldg. 400, Wayne, PA 19087 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (610)519-1336 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective November 15, 2007, Ascend Acquisition Corp.’s Board of Directors approved an amendment to the Corporation’s Bylaws to facilitate direct share registration of the Corporation’s common stock.Direct Share Registration allows a shareholder to be registered directly on the books of the transfer agent without the need of a physical certificate to evidence the security ownership and allows shareholders to electronically transfer securities to broker-dealers in order to effect transactions without the risks and delays associated with transferring physical certificates.The Corporation’s Bylaws, as amended by the Corporation’s Board of Directors and effective on November 15, 2007, are attached hereto as Exhibit 3.1. Item 9.01.Financial Statement and Exhibits. (d) Exhibits: Exhibit Description 3.1 Bylaws, as amended, of the Corporation, effective as of November 15, 2007. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 19, 2007 ASCEND ACQUISITION CORP. By: /s/ Don K. Rice Don K. Rice Chief Executive Officer 3 EXHIBIT INDEX Exhibit Description 3.1 Bylaws, as amended, of the Corporation, effective as of November 15, 2007. 4
